Citation Nr: 1120081	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-35 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, status post coronary artery bypass graft, to include as due to herbicide exposure.

2.  Entitlement to an increased rating for the Veteran's service-connected peripheral neuropathy of the upper left extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the Veteran's service-connected peripheral neuropathy of the upper right extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for the Veteran's service-connected peripheral neuropathy of the lower right extremity, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for the Veteran's service-connected peripheral neuropathy of the lower left extremity, currently evaluated as 30 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1955 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) is from March 2006 and January 2007 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

The RO has since considered additional evidence during the pendency of this appeal and issued another decision in a March 2009 Supplemental Statement of the Case (SSOC).  In this SSOC, the RO increased the disability ratings for the peripheral neuropathy of the bilateral lower extremities to 30 percent disabling for each extremity, retroactively effective from October 16, 2008, the date of a medical opinion from the Veteran's private physician that reflected findings sufficient to establish entitlement to higher evaluations.  The Veteran has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In an April 2009 statement, the Veteran stated that he was withdrawing his claim for new and material evidence for "service connection for Coronary Artery Disease (CAD) as secondary to [his] service-connected Diabetes Mellitus II."  Thus, the issue of entitlement to service connection for coronary artery disease was removed from the Veteran's appeal by the RO.  However, in a statement dated in April 2011, the Veteran's representative clarified that the Veteran did not intend to withdraw the entire issue from the appeal.  He only intended to withdraw the issue on the basis of secondary service connection.  Thus, the Board is restoring the issue of entitlement to service connection for coronary artery disease to the Veteran's appeal.

The RO certified this appeal to the Board in April 2009.  In June 2009, the Veteran submitted additional medical evidence; however, he waived his right to have the RO initially consider the evidence.  38 C.F.R. §§ 20.800, 20.1304 (2010).

On October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116 (West 2002), the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new disorders: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On November 20, 2009, the Secretary of VA directed the Board to stay action on all claims for service connection that could not be granted under the previous law but that potentially might be granted based on the planned new presumptions of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  As this appeal included one of the issues listed above and as such was potentially affected by the new presumptions, the Board stayed action on this appeal in accordance with the Secretary's stay.  Final regulations have been published, and the Secretary's stay has been lifted.  Thus, the Board may now adjudicate this appeal.

The issues of: (1) entitlement to special monthly compensation (SMC) based on loss of use of both hands; (2) entitlement to SMC based on loss of use of both feet; and, (3) entitlement to service connection for Raynaud's Syndrome of both feet, to include as secondary to the service-connected Type II diabetes mellitus, have been raised by the record in an April 2011 statement by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of: (1) entitlement to an increased rating for the Veteran's service-connected peripheral neuropathy of the upper left extremity, currently evaluated as 10 percent disabling; (2) entitlement to an increased rating for the Veteran's service-connected peripheral neuropathy of the upper right extremity, currently evaluated as 10 percent disabling; (3) entitlement to an increased rating for the Veteran's service-connected peripheral neuropathy of the lower right extremity, currently evaluated as 30 percent disabling; (4) entitlement to an increased rating for the Veteran's service-connected peripheral neuropathy of the lower left extremity, currently evaluated as 30 percent disabling; and, (5) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides (Agent Orange).

2.  The Veteran's diagnosed coronary artery disease is presumptively linked to his in-service exposure to herbicides.



CONCLUSIONS OF LAW

The criteria for service connection for the Veteran's coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is granting the Veteran's coronary artery disease claim in full, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Service Connection Claim

By way of history, the Board notes that the Veteran initially filed a claim for service connection for a heart disability in 1978.  His claim was ultimately denied in an April 1989 Board decision.  The Veteran attempted to reopen his claim in 2002.  Coronary artery disease status post coronary artery bypass graft was denied on its merits in February 2002 rating decision.  The Veteran did not appeal this decision.  

The appellant petitioned to reopen his previously denied claim in June 2006.  As previously noted, during the course of this appeal a liberalizing law was enacted which created a new evidentiary standard by which a claim of entitlement to service connection for ischemic heart disease can be substantiated.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (August 31, 2010).  Specifically, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Because this liberalizing law applies to the appellant's claim, the instant claim will be reviewed on a de novo basis as opposed to a new and material basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

Here, the Veteran's service treatment records show that he received dental treatment at the Tan Son Nhut Air Base in the Republic of Vietnam in May 1967.  The service department has also verified that the Veteran served in Vietnam from 1967 to 1968.  There is no evidence to show that he was not exposed herbicides. The Veteran is therefore presumed to have been exposed to herbicides.  

Effective August 31, 2010, an amendment to 38 C.F.R. § 3.309(e) established a presumption of service connection for ischemic heart disease (including coronary artery disease), Parkinson's disease, and B cell leukemia based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era. See 75 Fed. Reg. 14,391.  In light of the Veteran's service in Vietnam during the presumptive period, the lack of evidence to show he was not exposed to herbicides, and a current diagnosis of coronary artery disease, which is documented in a November 2006 VA examination report, the Board concludes that the conditions for presumptive service connection are met for coronary artery disease.  Service connection for coronary artery disease is, therefore, warranted.


ORDER

Entitlement to service connection for coronary artery disease is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

First, since filing his claims for increased ratings, the Veteran has not been provided with a duty-to-assist notice letter for his claims.  The Veteran must be provided with this notice before his claims can be adjudicated on the merits.

Second, the most recent treatment records from the Pensacola, Florida, VA Medical Center (VAMC) are dated from March 2006.  All pertinent treatment records since this date should be obtained and added to the claims file.  Additionally, the Veteran submitted a treatment record dated in May 2009 from the Eglin, Florida, VA Community-Based Outpatient Clinic (CBOC).  The claims file does not contain any other treatment records from this CBOC.  All pertinent treatment records both before and after May 2009 should also be obtained from the Eglin, Florida, CBOC.

Third, in regards to the Veteran's increased rating claims, the Veteran's last peripheral nerves VA examination to assess the current severity of these disabilities was in December 2004.  This evidence is inadequate to assess the Veteran's current levels of severity, since this examination is over six years old.  Further, in an October 2008 statement, the Veteran's private physician, Dr. J.L.W., determined that the Veteran's peripheral neuropathy had worsened since December 2004.  Therefore, a new VA examination is required to assess the current levels of severity of the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, in regards to the TDIU claim, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  A VA examination in this regard has not yet been afforded to the Veteran.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability for the purposes of deciding his TDIU claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a duty-to-assist notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his increased rating claims that are currently on appeal.  Additionally, this letter should comply with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him of the elements of a disability rating and an effective date.

2.  Obtain all pertinent VA outpatient treatment records from the Pensacola, Florida, VAMC since March 2006 that have not been secured for inclusion in the record.

Obtain all recent and pertinent VA outpatient treatment records from the Eglin, Florida, VA CBOC.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Ask the Veteran whether he has recently been treated by any private providers for his service-connected disabilities and obtain a list of those providers.  Obtain any available records.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Provide a VA examination to the Veteran in order to evaluate the severity of his service-connected peripheral neuropathy of the bilateral upper and lower extremities.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Codes 8515 and 8524.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After completing the above actions and after deciding the claims referred in the Introduction, afford the Veteran an appropriate VA examination so as to provide an opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities of: (1) Type II diabetes mellitus; (2) peripheral neuropathy of the upper left extremity; (3) peripheral neuropathy of the upper right extremity; (4) peripheral neuropathy of the lower left extremity; (5) peripheral neuropathy of the lower right extremity; (6) tinnitus; (7) malaria; (8) migraine headaches; (9) scar of the left thumb; (10) diabetic retinopathy and cataracts; (11) erectile dysfunction; (12) bilateral hearing loss; (13) hypertension; and, (14) coronary artery disease.  If the Veteran is awarded service connection for any other disabilities prior to this examination, these disabilities should also be discussed.

The opinion should address whether his service-connected disabilities alone are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of the medications required for the Veteran's service-connected disabilities must be considered.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary tests should be conducted.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

6.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  After the above actions have been completed, readjudicate the Veteran's claims for: (1) entitlement to an increased rating for the Veteran's service-connected peripheral neuropathy of the upper left extremity, currently evaluated as 10 percent disabling; (2) entitlement to an increased rating for the Veteran's service-connected peripheral neuropathy of the upper right extremity, currently evaluated as 10 percent disabling; (3) entitlement to an increased rating for the Veteran's service-connected peripheral neuropathy of the lower right extremity, currently evaluated as 30 percent disabling; (4) entitlement to an increased rating for the Veteran's service-connected peripheral neuropathy of the lower left extremity, currently evaluated as 30 percent disabling; and, (5) entitlement to a TDIU.  If the claims remain denied, issue to the Veteran and his representative a SSOC, and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


